Citation Nr: 1110343	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a spine disorder.

3.  Entitlement to an evaluation in excess of 10 percent for left thumb first carpal joint synovitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2005 rating decision of the VA Regional Office in Oakland, California that, among other things, denied service connection for bilateral hearing loss disability and a spine disorder.  Service connection was granted for synovitis of the first carpal joint, claimed as residuals of left thumb injury, and a 10 percent disability evaluation was assigned.  The Veteran appeals for a higher initial disability rating.  

A Board decision in December 2009 denied other issues on appeal that included entitlement to service connection for a right knee disability, a chronic ulcer disorder, posttraumatic stress disorder, a tooth disability, and a compensable rating for hemorrhoids.  

By rating decision dated in October 2010, issues on appeal of entitlement to service connection for skin granulomas and blockage of the heart were granted.  These are considered full grants of those matters and they are no longer for appellate consideration.  

Following review of the record, the issue of entitlement to service connection for a spine disorder will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's duties in service.

2.  Bilateral hearing loss disability is not shown by the evidence of record.  

3.  Left thumb first carpal joint synovitis is manifested by complaints of pain, tenderness and functional loss without evidence of limitation of flexion, limitation of motion between the left thumb and the other fingers of the left hand (either upon attempting to oppose the thumb with the fingers or upon attempting to oppose the thumb with the thumb pad), decreased strength, amputation of any portion of the left thumb, or objective evidence of fatigue, weakness, lack of endurance, or incoordination upon repetitive use.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304. (2010).

2.  The criteria for an evaluation in excess of 10 percent for left thumb first carpal joint synovitis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5224 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the appellant was sent a letter in August 2004 prior to the initial decision on the claim, supplemented by correspondence dated in January 2008 and January 2010 that informed him of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award was also sent to the appellant.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA clinical records have been received in support of the claims and have been reviewed.  The Veteran was afforded VA examinations in November 2004 and September 2008.  The case was remanded in December 2009 for further development.  Pursuant to such, the appellant was afforded VA examinations in April 2010 that are determined to be adequate for these rating purposes.  The record reflects that in April 2007 the Veteran requested a personal hearing but failed to report in July 2009.  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered.  

The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to service connection for bilateral hearing loss disability and an evaluation in excess of 10 percent for left thumb first carpal joint synovitis are ready to be considered on the merits.

1.  Service connection for bilateral hearing loss disability.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).


Factual Background

Service treatment records reflect that the Veteran served in the Navy with a military occupational specialty in interior communications.  Hearing was within normal limits on service entrance examination in July 1987.

Service treatment records reflect that the appellant was afforded a number of reference audiograms throughout service that demonstrated fluctuating decibel losses from zero to 25 at the applicable Hertz frequencies.  He was also treated on at least four occasions between August 1990 and October 1991 for complaints of ear pain diagnosed as otitis externa.  On service discharge examination in October 1991, audiometric testing disclosed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
25
LEFT
25
25
10
20
20

On the Report of Medical History, the Veteran referred to ear, nose or throat trouble and hearing loss.  The summary of defects included left otitis externa and mild bilateral hearing loss.  

The Veteran filed a claim of entitlement to service connection for hearing loss disability in July 2004.  Received in November 2004 were the results of private audiometric testing conducted in June 2004 indicating the following threshold losses.




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
40
LEFT
30
30
35
40
35

The appellant was afforded a VA audiology evaluation in March 2008.  He stated that he had duty as an interior communications electrician in service for a couple of years and was exposed to noise when he had to go into the engine room and take off his hearing protection to rest the phones.  He denied recreational noise exposure and stated that he had held a variety of jobs, none of which was around noise.  An audiometric evaluation revealed the following threshold decibel losses: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
35
30
LEFT
15
20
25
25
20

Speech discrimination scores were 96 percent bilaterally.  Normal to mild hearing loss was diagnosed.  

A VA audiology examination was conducted in April 2010.  The examiner noted that the claims folder was reviewed and provided pertinent history, to include results of hearing conservation data in service and treatment for otitis externa therein.  The Veteran complained that he had difficulty understanding speech in the presence of background noise and hearing some sound pitches.  Military noise exposure was reported to include engine and boiler room noise while testing phones.  The Veteran related that he had a history of ear infections as a child but none recently.  Physical examination of the ears was normal.  On audiometric evaluation, the following puretone threshold shifts were found:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
25
15
LEFT
15
20
25
25
25

Speech discrimination scores were 100 percent bilaterally.  A diagnosis was rendered to the effect that "Hearing is within normal limits AU.  Word recognition scores were excellent, AU.  Middle ear functions were normal.  Outer hair cell functions were normal."  The examiner opined that hearing loss was not caused by or a result of military duty because hearing was within normal limits and was therefore not due to military noise exposure.  

Legal Analysis

The appellant asserts that he has hearing impairment as the result of duties in service for which service connection is warranted.  After review of the record, the Board finds that the appellant's statements concerning in-service noise exposure are credible when viewed in conjunction with the available evidence and are consistent with his occupation and history of noise exposure.  Given this factual background, exposure to noise is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) West 2002 & Supp. (2010).  Accordingly, in-service exposure to noise is conceded.  However, this does not by itself provide for a grant of service connection.  Rather, the evidence must demonstrate that a current bilateral hearing loss disability is related to such service.  After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that  service connection for hearing loss disability is not warranted.

Review of the record discloses that although mild hearing loss was recorded at service discharge, the threshold shifts at that time did not comport with hearing loss in accordance with 38 C.F.R. § 3.385.  The Board observes that the results of a private audiometric evaluation in 2004 did suggest puretone threshold losses at the applicable frequencies indicative of hearing loss disability, but more recent audiometry studies in 2008 and 2010 do not demonstrate hearing loss by VA standards.  In the case of hearing loss, VA has established a medical standard by which hearing loss disability may be objectively demonstrated. See 38 C.F.R. § 3.385.  Additionally, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85 (2010).  Evidence of such is lacking in the private 2004 audiogram evaluation.  Thus, the VA audiogram results take precedence.  

In this instance, the more competent and probative clinical evidence reflects that the Veteran does not have hearing loss by VA standards.  On most recent VA examination in 2010, the examiner clearly stated that the Veteran's hearing was within normal limits and that he had no hearing loss related to service as a result thereof.  It was found that he had no other ear pathology.  The Board points out that service connection requires evidence that establishes that a Veteran currently have a disability for which service connection is being sought. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.

The Board must also consider whether, as a layperson, the Veteran is competent to render a diagnosis on this matter.  In this regard, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Here, the appellant can perceive hearing loss that he senses.  Lay report  is competent to establish the presence of sensible symptomatology and may provide sufficient support for a claim of service connection. See Layno v. Brown, 6. Vet.App. 465, 469 (1994).

However, although the appellant is competent to claim that he has hearing loss, a clinical professional has the greater skill in determining whether he has a hearing loss disability for VA rating purposes.  Since regulations require clinical evidence diagnosing the claimed condition, the appellant's self-assessment is not competent. 38 C.F.R. § 3.304.  The Board points out that there is no probative evidence in the record since the last audiometric evaluation in 2010 showing hearing loss disability in accordance with 38 C.F.R. § 3.385.  To the extent that the appellant reports that he has hearing loss disability, his statements, even when accepted as true do not establish the presence of a disability for VA purposes.  Therefore, service connection for bilateral hearing loss disability must be denied.

In sum, service connection for bilateral hearing loss disability must be denied on the basis that there is no showing of current disability for VA purposes.  In the absence of a current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

2.  Rating in excess of 10 percent for left thumb synovitis

Law and Regulations

Historically, an August 2005 rating decision granted service connection for left thumb first carpal joint synovitis.  The disorder was rated as 10 percent disabling for synovitis under 38 C.F.R. § 4.71a, Diagnostic Code 5020 (2010) of the VA rating schedule. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.10 (2010).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5020, synovitis is rated based on the limitation of motion of the affected part as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003 also provides that limitation of motion must be confirmed objectively by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Note (1) to Diagnostic Code 5003 provides that ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) to Diagnostic Code 5003 provides that ratings based on X-ray findings will be used in rating conditions listed under Diagnostic Codes 5013 to 5024 (including synovitis). 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Another potentially applicable Diagnostic Code is 5228 which provides that a 10 percent rating is warranted for a gap of one to 2 inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 centimeters between the thumb pad and the fingers with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, Diagnostic Code 5228.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5224, a 10 percent disability evaluation is warranted for favorable ankylosis of the major or minor thumb.  A 20 percent disability evaluation is requires unfavorable ankylosis of the major or minor thumb.  A note following these criteria indicates that consideration should also be given to whether an evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand. Id.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2010).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Veteran appeals for a higher initial disability evaluation for service-connected disability.  Therefore, analysis of this issue requires consideration of the rating to be assigned effective from the date of the award of service connection. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2010).  

Factual Background

The Veteran was afforded a VA hand, thumb and finger examination in November 2004.  He had complaints that included chronic pain in both hands, mostly in the thumb area, and primarily in cold weather.  Examination disclosed that opposition and flexion were normal for the left thumb.  Tenderness was elicited at the carpal first metacarpal joint (base) of the thumb.  There was mild swelling at the base of the thumb.  It was reported that sensation and intrinsic muscle function were "OK".  An X-ray of the left thumb was interpreted as normal.  The examiner stated that continued pain at the base of the thumb was diagnosed as chronic synovitis of the carpal-first metacarpal joint. 

The appellant underwent a VA hand, thumb and finger examination in April 2008.  It was noted that the right was the dominant hand.  He reported flare-ups of joint disease affecting the hand as nine on a ten scale (9/10) with a frequency of about once a month, lasting two days.  The Veteran related that this was precipitated by things such as someone shaking the hand too hard and alleviated by ice, Vicodin, rest and nonuse of the thumb.  He stated that during a flare-up he was unable to use the thumb/hand.  

On physical examination of the left thumb, it was reported that range of motion of the metacarpophalangeal joint was normal with zero degree of loss after three repetitions, and no pain, fatigue, loss of endurance or loss of coordination.  Left thumb abduction and rotation was reported as normal with the pad facing the finger pads.  Evaluation of the hand as a unit was normal with full range of motion.  The examiner stated that there was 4.5 centimeters between the tip of the left thumb and the first finger.  Utilizing the dynamometer, the left hand was able to grasp to 50 pounds with a five-degree loss after three repetitions with pain but no pain, fatigue, loss of endurance or loss of coordination.  It was reported that strength for pulling was normal, but that he was unable to pull especially if he had to grasp.  Dexterity was normal for twisting and touch, "OK' for writing, and squeezing was painful.  An assessment of chronic synovitis of the left carpal joint was rendered.  

The Veteran was afforded a VA examination of the left thumb in April 2010.  Complaints included intermittent sharp severe pain at the base of the thumb, weakness, stiffness, deformity, swelling heat, redness, fatigue, lack of endurance, numbness/tingling, clicking/crepitus/popping, decreased range of motion, morning stiffness, waking up at night with pain, effects on activities of daily living, severe flare-ups twice a month that lasted for hours, pain worse with exertion and use, treatment with medication, and other impairment.

On physical examination of the hand, there were no lesions, deformity, malalignment, erythema, ecchymosis, heat, instability, swelling or scar.  Upon examining the base of the left thumb, there was guarding with palpation.  Motion was painful.  There was no evidence of weakness, decreased strength with range of motion, instability, fatigue, spasm, incoordination, subluxation, obvious atrophy or tone.  The Veteran had strong bilateral grip strength.  The examiner stated that there was no measurable gap between the tip of the thumb and fingers or between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  There was positive Finklestein maneuver or anatomical snuffbox tenderness.  Metacarpophalangeal flexion was 90 degrees times three without limitation following repetitive use.  Proximal interphalangeal joint flexion was 100 degrees times three without limitation following repetitive use.  Distal interphalangeal joint flexion was 80 degrees times three without limitation following repetitive use.


Legal Analysis

In the instant case, the Veteran contends that service-connected left thumb disability is more severe than the current 10 percent rating contemplates.  As delineated in detail above, he reports such problems as sharp and severe pain, and limitation of motion and function of the left thumb.  

The Board observes, however, that evaluations of the left thumb during the appeal period have primarily demonstrated no limitation of flexion of the thumb, no limitation between the left thumb and the other fingers of the left hand (either upon attempting to oppose the thumb with the fingers or upon attempting to oppose the thumb with the thumb pad), essentially normal left hand strength, and no evidence of fatigue, weakness, lack of endurance, or incoordination on repetitive use of the left thumb.  Such evidence does not support findings of limitation of motion of the left thumb resulting in a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers (with the thumb attempting to oppose the fingers), unfavorable ankylosis of the thumb, or amputation of the minor thumb at the distal joint or through the distal phalanx or at the metacarpophalangeal joint or through the proximal phalanx.  Thus, the objective evidence demonstrates no basis for the next higher rating of 20 percent for the service-connected left thumb disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5224 or 5228.  

Throughout the current appeal, the Veteran has described left thumb pain.  Specifically, he reports experiencing sharp and severe in the left thumb, particularly upon use.  Some evidence of swelling has been observed, and tenderness has been elicited on examination.  However, even with pain and tenderness, there is no indication that the level of functional loss approximates the level of severity required for the assignment of the next higher rating (i.e. thumb limitation of motion manifested by a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers). See 38 C.F.R. §§ 4.40, 4.45 (2009); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Of particular significance to the Board are the objective findings of no fatigue, weakness, lack of endurance, or incoordination upon repetitive use of the left thumb.  Thus, a higher rating for the service-connected left thumb disability based upon any resulting limitation of motion of the other digits or upon any resulting interference with the overall function of the left hand is not warranted. See 38 C.F.R. § 4.71a, Note following Diagnostic Code 5224.

On most recent VA examination in 2010, the Veteran described a multitude of symptoms affecting the left thumb.  The Board has carefully considered his contentions in full and recognizes that a layperson is competent to describe what comes to him through the senses. See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran may assert that the symptoms associated with the left thumb include those as specified.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Therefore, although the appellant contends that the service-connected left thumb is more severely disabling, the Board observes that he has not voiced any specific complaints or received treatment for the left thumb in the extensive VA outpatient records dating from 2004.  The findings on VA examinations have consistently included full range of motion and essentially full function.  It appears from careful review of the evidence that the Veteran's many complaints refer to the hands and wrists as a whole and not specifically to the service-connected left thumb.  Even if the Board were to accept that the complaints referred solely to the service-connected disability, we find that the appellant's lay statements are remarkably inconsistent with the objective findings .  In sum, the medical evidence is more credible and probative than the unsupported evidence.  The Board thus concludes that the observations of skilled clinical professionals indicating a lack of more severe symptomatology are more probative than the appellant's lay statements to the contrary.  In view of such, the Board finds that the VA examiner's findings are more credible and probative.  

Under these circumstances, the Board finds no basis to assign a higher disability evaluation rating for the service-connected left thumb disability at any time during the current appeal and a uniform rating is appropriate. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has also considered whether a higher rating for left thumb disability is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b) (1) (2010) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  Here, the rating criteria reasonably describe the degree of disability and symptomatology associated with the left thumb.  The Board finds that the left thumb disability picture is adequately contemplated by the rating schedule and the assigned schedular evaluation. See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  Furthermore, in regard to the complaints  during flare-ups, we find the testimony to be not credible and do not provide a basis for extraschedular consideration.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) (2010) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, an evaluation in excess of 10 percent for service-connected left thumb first carpal joint synovitis is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss disability is denied.

An evaluation in excess of 10 percent for left thumb first carpal joint synovitis is denied.



REMAND

The Veteran asserts that he has a spine disorder of service onset for which service connection should be granted.  On examination in July 1987 prior to service entrance, the spine and musculoskeletal system were evaluated as normal.  However, service treatment records contain a chest X-ray report dated in November 1987 that was interpreted as showing scoliosis of the thoracic spine.  This was in the month before the Veteran's official entrance onto active duty.  On evaluation of the spine and musculoskeletal system in October 1991 at discharge from active duty, it was noted that scoliosis of the thoracic spine was shown on chest X-ray.  The Veteran denied recurrent back pain on the Report of Medical History at that time.

VA outpatient clinical records dated in May 2004 were received showing that the appellant was treated for multiple complaints and disorders including reported chronic back pain.  He indicated that he was unclear as to how he had injured his back and did not know why his back hurt.  

During a VA examination in November 2004, the appellant related that he recalled having back pain prior to entering the military, and that it had continued in service, especially during basic training and with prolonged running.  He stated that he had stopped construction work around 1986 for orthopedic reasons especially regarding back pain.

VA outpatient clinical records dating from 2005 reflect occasional references to back pain among the Veteran's multiple complaints.  Diagnoses of degenerative disc disease of the thoracic and lumbosacral spine are shown on the computerized problem list from September 2008, and as an admitting and discharge diagnosis in March 2009.  The VA outpatient records do not reflect treatment for such.  

Following review of the record and physical examination in September 2008, a VA examiner noted that although there was no evidence of a visit for low back pain during his military service, "Based on the clinical symptoms, veteran most likely strained his low back from his basic training which he never brought to attention during service.  Hence, low back strain is at least as likely as not (50/50 probability) caused by or a result of basic training exercises during his service."

On VA compensation and pension examination in April 2010, the Veteran reported low back pain that started in service in 1987 with no recollection of injury.  He related that he was evaluated two times after military service and treated with pain medication.  The examiner identified a hump of the upper back and malalignment of the spine in the thoracic region, but did not provide a specific opinion as to whether this was scoliosis or the cause of such, as requested in the December 2009 remand and the March 2010 RO instructions.  Rather, the examiner appears to have reiterated the opinion and conclusion of the VA examiner in September 2008 whose opinion had been found to be lacking.  Moreover, upon the Board's current review of the record, it is shown that scoliosis of the thoracic spine pre-existed service as indicated on the November 1987 X-ray report prior to the Veteran's entering service.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2010) ; 38 C.F.R. § 3.306 (2010).  Service connection may not be granted for congenital or developmental defects as these are not diseases or injuries within the meaning of VA law and regulation. 38 C.F.R. §§ 3.303(c) 4.9 (2010). See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, a congenital defect can be subject to superimposed disease or injury, if it occurs during military service, and service connection may be warranted for the resultant disability. See VAOPGCPREC 82-90.  

The Board thus finds that prior VA examinations are inadequate for adjudication purposes in light of the above and re-examination of the back is indicated.  

Additionally, as referenced above, the Veteran related on VA examination in April 2010 that he received treatment for the back on at least two occasions after separation from service and was prescribed pain medication.  He should therefore be requested to provide the names and addresses of physicians and/or facilities from whom he received treatment for the back since discharge from active duty.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who treated him for back disability after discharge from service.  After securing the necessary releases, the RO should request this information.  

2.  Schedule the Veteran for a VA orthopedic examination.  The claims folder must be made available to the examiner for review.  The examiner should identify all current back disability and specifically rule in or out the presence of scoliosis, degenerative disc disease, and/or degenerative joint disease.  If scoliosis is found, the examiner should indicate whether or not it is a congenital or developmental defect.  If degenerative disc or joint disease is present, the examiner should opine whether or not it is related to service.  The examiner should state whether a back disability worsened during service.  If so, was the increase in severity due to the "natural progress" of the disorder, or (b) was beyond that which would be considered the "natural progress" of the disorder, or (c) whether the evidence indicates that a congenital or developmental defect was subject to superimposed disease or injury during service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions.

A complete rationale should be provided for all opinions expressed.

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


